Ames, J.
It is true that if the parties to a written instrument see fit to add to it a memorandum containing words which qualify or restrain its operation, those words become a part of the contract. Wheelock v. Freeman, 13 Pick. 165. Thus it was held in Heywood v. Perrin, 10 Pick. 228, that a note purporting on its face to be payable on demand was changed into a note payable in one year, by the addition of a memorandum below the promisor’s signature, by consent of parties, and before the delivery of the note.
The defendant says that the memorandum which was added to this note was originally written “ Due Oct. 11,” and that, for the purpose of correcting an error in the date of the note, it was altered by adding the words “ Oct. 12.” That is to say, his claim is that the memorandum should read, “ Due Oct. 11, Oct. 12.” But it is obvious that such a memorandum is repugnant and self-contradictory, and, for that reason, it is not to be considered as a part of the contract, or sufficient to contradict the terms used in the body of the note. Parol evidence as to what the parties meant by it would be inadmissible.

Exceptions overruled.